IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                           No. 01-10728
                                         Summary Calendar



JOHN T. ESPINOZA,

                                                                                    Plaintiff-Appellant,

                                                 versus

THE CITY OF FORT WORTH,

                                                                                   Defendant-Appellee.

                          ------------------------------------------------------
                           Appeal from the United States District Court
                                 for the Northern District of Texas
                                    USDC No. 4:00-CV-1623-Y
                          ------------------------------------------------------
                                          February 22, 2002

Before DAVIS, BENAVIDES and STEWART, Circuit Judges

PER CURIAM:*

       John T. Espinoza challenges the district court’s dismissal with prejudice of his civil rights

complaint and the subsequent denial of his post-judgment motion to alter or amend the judgment.

Espinoza’s motion for leave to file an addendum to his original brief is GRANTED and will be treated

as his reply brief; all other outstanding motions are DENIED.

       Based on our de novo review of the district court’s grant of the defendant’s motion to dismiss

pursuant to FED. R. CIV. P. 12(b)(6), we affirm. Barrientos v. Reliance Standard Life Ins. Co., 911

F.2d 1115, 1116 (5th Cir. 1990). Accepting as true the facts alleged in Espinoza’s original and

amended complaints, Espinoza is attempting to proceed pro se in asserting claims on behalf of Fu-

Techn, Inc., a closely-held corporation in which he was an officer and a shareholder, and not claims


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
on his own behalf. This he cannot do. See 28 U.S.C. § 1654; Rowland v. California Men’s Colony,

506 U.S. 194, 202 and n.5 (1993); Southwest Express Co., Inc. v. Interstate Commerce Comm’n,

670 F.2d 53, 55-56 (5th Cir. 1982).

       The district court did not abuse its discretion in denying Espinoza’s FED. R. CIV. P. 59(e)

motion because the additional information contained therein was inconclusive and untimely-filed.

See Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 174 (5th Cir. 1990).

       Espinoza also challenges the district court’s denial of his motions for interrogatories and

sanctions, and he alleges that he now owes the IRS $25,000. However, he has failed to brief those

issues on appeal, and they are deemed abandoned. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).

       AFFIRMED. MOTION TO FILE ADDENDUM BRIEF GRANTED; ALL REMAINING

MOTIONS ARE DENIED.




                                               2